CERTIFIC`ATE NOTICE OF APPEAL
COUNTY COURT AT LAW NO. §

an

F"ll iii lB

 

THE STATE OF TEXAS VS.JOSE LUIS GARZA-RAMIREZ CAUSE NO. 478490
l. Has counsel for defendant filed a motion for new trial? Yes § No

If` so, date filed Date motion granted/denied Date new trial held

The defendant in this cause was convicted of the offense of AS SULT BODILY TN.TURY-
MARRIED

2. The Honorable CRYSTAL CHANDLER presided at the triaI.
3. The state was represented by: EDWARD APPLEBAUM

4. The state is represented by: EDWARD APPLEBAUM

5 . The defendant was represented by: WILLIAM ORBELO

6. The defendant is represented by: MICHAEL LEE YOUNG

210-335-0701 00794895 ADDRESS
PHONE NO. STATE BAR NO.

7. Defendant’s counsel on appeal is: Retained Appointed § pro se

S. The trial was before the court: A. Without a Jury
B. A jury on guilt only
C. A jury on punishment only
D. jury on both guilt and punishment §

9. Thesentence was imposed/suspended on 06/3 0/2015 at $1500 FINE $1300 PROB CC 2YRS PRB
OVER l AFFV BIPP PARENTING CLASSES TAIP EV'AL ANY RECOMS REG UA'S NO HIC
W/NICOLE CASIMIRO NO FIREARMS RE WfBIPP W/IN 10 DYS RUN CC W/47S49l 80 CSH $lOO
FEE TO BATI'ERED WOMEN'S SHELTER,30 DYS BCJ AS'COND OF PROB WORK RELEASE
APPROVED $50 SUPV FEE.

 

 

 

10. Date written notice of appeal was filed 07/02/2015
1 I. Defendant is: in jail Free on bond in the amount of $ .

12. Name and address of the court reporter who reported the evidence: KANDY HALLE 30_0
DOLOROSA SAN ANTONIO TEXAS 7820]5

 

13. `lf two or more cases were tried together, the other cases that have been or may be appealed are:
(Name and ause #) 478491

 

GERARD RICKHOFF

CLERK oF coUNTY collar AT LAW No 13 Ex -C T;;;As
BY DEPUTYLH_ - 7 il>i'l\@l

 

NO_ 473490 rata lie ar ernst

GERARD‘RlCKHUFl-` ,
`.‘-BUHTY Cl_l.~"..l`ti“§ t”,»R CQ. '
STATE OF TEXAS § IN THE COUNTY COURT v
§ ann Jut -2 A ll= on
vs. § AT LAW NO. 13
§ l
JOSE LUIS GARZA-RAMIREZ § BEXAR COUNTY, TEXAS

NOTICE OF APPEAL

TO THE I-IONORABLE .TUDGE OF SA]D COURT:

JOSE LUIS GARZA-RAMIREZ, Defendant in this action, on this the Z”d day of July, 2015,
and Within 30 days of sentence having been_ pronounced against him, files this written notice of
appeal of the conviction'to the Court of Appeals, 4th Supreme J udicial District, San Antonio, Texas.

Wherefore, premises considered, defendant prays this notice of appeal be entered of record on
this date.

Respectlillly submitted,

LAW OFFICE OF W. LdICHAEL ORBELO
401 Isom Rd., Ste. 235

San Antonio, TX 78216

(210) 264-7539

(866) 246-2457 Fax

By: ‘. /%c/
W. L/IICHAEL ORBELO
Statc BaI NO. 007863 85
Attorney for JOSE LUIS GARZA-RAl\/IIREZ`

CERTIFICATE 0F sERViCE

This is to certify that on July 2, 2015, a true and correct copy of the above and foregoing
document was served on the District Attorney's Oflice, Bexar unty, by hand delivery.

&L/

W. MCHAEL oRB"§I:o

. n.. =_ :: 35::;:':-;¢:;3=;~§\_:5.;1::¢",; .-:;.;L…“§ ‘.‘,n.; .'.‘_“__-=.r.' -;"5.*;._=;,

 

va .H.- ,d._, .._1,.~__,:..._. ‘ .,‘ . _ ., 7
_ l- ";‘r:'__'_._k'#_.:__‘;_ f'L-_J,\,r_,w’_:._i'.-_.`l ._.'a, ‘__i._..-Er T_h$ -:_-=;;_,. »;;~

(Jscz any _qg§

FEE noerr voL. _0__ PAGE _0
cERTIFIED copy or JUDGMENT or coercTroN oN PLEA or GUILTY, JURY- rRrAL PROBArroN
COURT COST FINE TOTAL CFTS
292.00 1,500.00 1,192.00 2 ms rN earn

$1500 FrNa($laoo PRB)+ $50 sunv FEE + $100 BATTERED wormn's saELTnR+ cc
1YR nea PRoB/sUSP 2 YRS,AFFV,BIPP,PARENTING ch.ssEs,TA:cP Evn:t. AND ANY REchs,
ana uzt's,No nrc w/Nrcor.s: cnnmzo,No FIREARMS,REG w/BrPB W/:Lo DYs,RuN cc 478491
80 ms cs,so nrs BcJ ns conn on PRoB(woRK RELEASE APPRovED) ,REPC>RT To wRK
RELEASE BY FR:: ?/3/15,DEF m RPT To PRB 7/3./15 mr :led.PER amc cHaNDLER ns

AFFImaA'J:IvE FINDING oF FAM.rLY vroLENcE

1 YR Pnoanrrozv

THE srArE oF TExAs JUDGMENT cause No. 478490

 

VS oFFENsE AssAur.-r: nonrr.Y rNJoRY-MARRIED/

JOSE LUIS GARZA'-RAMIR.EZ

 

 

 

 

ON THE 30th of Ji.'mec 2015, THE ABOVE ENTITLED AND NUMBERED CAUSE AS CALL.E.'D. THE STATE OF TEXAS APPEARED BY HER
ASSISTANT DISTRICT ATTORNEY, EDWARD A APPELBAUH. THE DEFENDANT, JOSE LUIS GARZA-RAMIREZ APPEARED IN' PERSON AND BY
COUNSEL, WILLIRM M. ORBELO.

HAVING BEEN DULY ARRAIGNED, THE DEFENDANT ENTERE A PLEA oF GUILTY ro ran oFFENsE cHARGED IN THE INFORMATION. THE
HEARING WAS BEFORE A JURY wHo, AFTER AccEPTING THE PLEA, THE cHARGE oF THE coURr, AND ANY ARGUMENT oF couNsEL THERECN,
RENDERED A vaanrcr As FoLLot-.'S: wn, THE suar, iran THE DEFENDANT, Josn Lurs GARzA-Rm~i:ranz GUILTY.
/S/ sTEvnN LANDKAMaR
FOREMAN

IT rs THEREFORE coNsIDERED, onDERED, AND ADJUDGED BY ran cor)Rr THAT ran SAID DEFENDANT rs GUILTY oF ran oFFENsE oF.-
AssAur.T Bonrr.r rNJ'th-MARRIED/ As FOUND BY THE VERDICT oF THE JURY AND -sAID DEFENDANT comrrrnn sAID oFFENsE. 0N 16th
of ne¢ember¢ 2014 AS caARGED IN THE INFORMATION, AND THAT an an PUNISHED, As DETERMINED BY THE coURr.~ n FrNE oF
$1,500.00 AND connor cosTs $292.00 mm 2 YRs rN JAIL.

IT IS FURTHER ORDER.ED BY THE COURT THAT THE STATE OF TEXAS DO HAVE AND RECOVE'R OF THE DEFENDANT THE SAID FINE HEREIN
IMPOSED UPON H.T.M. ANU ALL COSTS OF THE PROSECUTION, FOR WHICH EXECUTION MAY ISSUE AGAINST THE PROPERTY OF SAID
DEFENDANT,' AND THAT THE DEF.E'NDANT, BEING PRESENT IN COURT, BE COM\JITTED TO JAIL, THERE ".L"O REMAIN IN CUSTODY UNTIL SAID
FINE AND ALL COSTS ARE PAID UNTIL HE SHALL HALT FULLY SATISFIED AND DISCHARGED THE JUDGEMENT AND SENT.ENCE HERE'IN
IMPOSED UPON HIM.

ON 'THE 30th of \'.l‘|..'l.nel 2015, THIS CAUSE AGAIN BEING CALLE`D, THE STATE APPEARED BY HER ASSISTANT CRD£INAL DISTRICT
ATTORNEY, EDWIARD A APPELBAUM. THE DEFENDANT APFEARED IN PERSON AND REPRESENTED BY COUNSEL W’.ELLIAM M. ORBELO FOR THE
PURPOSE OF HEARING ON SAID DEFENDANT’S APPLICATION FOR ADULT PROBATION. THE COURT HAVING DULY CONSIDERED ALL THE
MATTERS PRESENTED IS OF THE OPINION THA'I' .PROBATION SHOULD BE GRANTED.

THEREFORE, IT IS ORDERED, ADJUDGED AND DE`CREED THAT THE IMPOS'ITION OF SENTENCE (EXCE'PT THAT PORTION THERE'OF
PERTAINING TO A FINE OF $1¢500.00 AND COSTS OF PROSECUTION $292.00, WHICH IS HEREBY ORDERED EXECUTED} IS SUSPENDED. TH
DEFENDANT IS HEREBY PLAC.E‘D ON ADULT PROBATION FOR A' TE'RM OF l YR EFFECTIVE ON THE 30th Of \:l‘l.'\l.¥lec 2015 AND CONDITIONED
THAT THE DEFENDANT FULLY COMPLIES WITH AND ABIDES BY ALL THE TERMS OF PROBATION AS A.RE CONTAINED IN THE ORDER GRANTING
PROBATION, WHICH ORDER IS ATTACHED HERETO AND MADE A PART OF THIS JUDGMENT.

IT IS FURTHER ORDERED BY THE COURT THAT THE STATE OF TEXAS DO HAVE AND RECOVER F.ROM SAID DEFENDANT (THE FINE
HERETOFORE IMPOSED AND) ALL COSTS OF P.ROSECUTION FOR WHICH EXECUTION MAY ISSUE.

THE COURT THEREUPON FULLY ADVISED THE DEF.E'NDANT OF HIS AFPELLATE RIGHTS.

AS IT APPEARING THAT THE DEFENDANT HAS BEEN IN JAIL, FROM THE Tl'l‘d’E OF HIS ARREST AND CONFINEMENT ON THE FOLLOWING
DA`I`E (S).° N/A HE IS HEREBY GIVEN CR.E.'DIT FOR THE SAID DEFENDANT HAS $PENT IN JAIL IN' SAID CAU$E.

I‘.i." IS FURTHER ORDERED BY THE COURT THAT THE STATE OF TEXA.S DO HAVE AND RECOVER FROM SAID DEFENDANT ALL COSTS OF
PROSECUTION FOR WHICH EXECUTION MAY I.S.S'UE.

SIGNED AND ENT.E.`RED OF RECORD THIS 30th Of \J'l.l.l'!.el 2015.

JUDGE, C UNTY COUR AT LAW NO. C__C13
XAR C TY, TEXAS

RIGH.'L" THUMB SIGNATURE ( ;:‘:

lmullllll\llllllllll\llullll

. . _ . ' ... n ` "' -:.-""
,`\. _ _` _ 4 , - - 1 _‘.\ 1 ~_.. -~r_ ___

'._, ~ , » '~.- onchNAL

   

 

CCC $$ 83.00 CAA $ T CLK $ 40.00 DA $ 25.00 JF $ 15.00

JURY $ 20.00 RMP $ 22.!>0 CS $ 3.00 TP $ 25.00 JR $ 4.00
CCR.MF $ 2.50 JSF $ 6.00 INDIG $ 2.00 CRTCH $ 4.00 FINE $ 1500.00
FN PROB 1300.00 EFE'-CIV 5.00 PEACE OF 35.00

TOTAL 1,192.00

THE STATE OF TEXAS

COUNTY OF BEXAR CERT|FlCATE

I, GERARD RICKHOFF, CLERK OF THE COUNTY AT LAW NO. CC13, OF BEXAR COUNTY, TEXAS, DO HEREBY CERTIFY THAT THE
FOREGOING IS A TRUE AND CORRECT COPY' OF THE JUDGME.'NT OF CONVICTION AN'D SENTENCE IN THE CAUSE STYLED, THE STATE OF TEXAS

V$. JOSE LUIS GARZA~RAMIREZ AND BEING NO. 478490 IN THE CRIMINAL .DOCKET OF SAID COURT, AND AS APPEARS IN THE` CRIMINAL
MINUTES OF $AID COURT IN SUCH CAUSE.

 

IN TESTIMONY WHEREOF WITNESS MY HAND AND OFFICIAL SEAL IN THE COUNTY OF BEXAR, TEXAS, ON THIS THE 30th of Junel

   

 

 

 

 

 

2015.
GERARD RICKHOFF
CLERK, COUNTY COURT AT LAW NO. CC13
BEXAR COUNTY, TEXAS
__ DEPUTY
..J
SHER|FF’S RETURN
Came to hand the day Of , A.D. 20 .
And executed the day of , A.D. 20 .
BY

 

 

 

 

SHERIFF, BEXAR COUNTY, TEX.AS

BY DePutY

 

No- 4”§»<§'4@

STATE OF TEXAS § [N THE COUNTY COURT
§ Ar LAW#%
…et § BEXAR COUNTY,TEXAS

TRIAL COURT’S CERTIFICATION OF DEFENDANT’S RIGHT OF APPEAL'

I, judge of the trial court, certify this criminal case:
\

 

/
. is not a plea-bargain case, and the defendant has theright of appeal; (or)

 

 

( ' isa plea-bargain case, but matters were raised by written motion filed and ruled on before trial and not withdrawn or
waived, and the defendant has the right ofappeal; (TEX. R. APP. P. 25.2(a)(2)(A)); (or)

 

 

is a plea-bargain case, but the trial court has given permission to appeal, and the defendant has the right of appeai;
CI`Ex. R. APP. P. 25.2(a}(2)(B)); (or)

 

 

is a plea-bargain case, and the defendant has NO right of appeal; (or)

 

L-:E`-
I\D
is a revocation of the defendant’ s community supervision, and the defendant has the right to appe e co'dr§-s§§rlions
revoking the community supervision, but not the underlying conviction ('I`EX. CODE CR1M. PRoC. .42 .‘lg._ § 2§@#}_1
<= ¢5-:1> 1:)
is an adjudication of guilt following a deferred adjudication, and defendant has limited right of@gpea,q@§.-TCODE
CRiM. Pnoc. 42. 12 § 5 (b)); C'.>

 

 

 

 

§§ a _<
is a decision on the defendant’s motion for forensic DNA testing, and the defendant has the right oiqppea?§§ COD
CRIM Pnoc. 64. 05); .“;

 

 

l)».~r|--
.,.l .

33`

 

tie
'no a_@

 

 

is one in which the defendant has waived the right of appeal.

trt/seize

Date -Slg;ned *'

 

 

 

i acknowledge rhat, if l wish to appeal this case and if l am
entitled to do so, it is my duty to inform my appellate attomey,

l have received a copy of this certification I have also been
informed of my rights concerning any appeal of this criminal

:.. t ..1:. :____;'- ”'defe`iidar'\t‘_a defendant"` may app

case, including any right to- tile a pro se petition for
discretionary review pursuant to Rule 68 ofthe Texas Rules of
Appellate Procedure. I have been admonished that my attorney
must mail a copy of the court of appeal’s judgments and
opinions tomy last known address and that I have only 30 days
in which to file a pro se petition for discretionary review with
the Texas Court ofCriminal Appeals. TEX. R. APP. P. 68.2

//J%£;WM%>

§:"f)ef`end`ant:

Mailing address: §§ ¢ }Z cwa/l era

 

Telephone Number“. Z.lc? ’ gi 25' '?¢/° (]

Fax Number if any:

 

by written comrmmication, of any change in the address at
which I am currently living or any change in my current prison
unit. I understand that, because of appellate deadlinds, if I fail
to timely inform my appellate attorney of any change in my
address, I may lose the opportmlity to file a pro se petition for
discretionary review.

%//1-»/

Defendant’s Counsel: .{/. (‘¢( erie e 19

State Bar ofTexas lDNo. 29 § §§ §§

Mailing Address:

 

Telephone Number.
Fax Number if any:

 

 

 

A defendant` m a criminal case has the right of appeal under these rules The trial court shall enter a certification of the defendants right to
appeal 1n every case in winch 1t enters a judgment of guilt or other appealable order. ln a plea bargain case~that ls, a case in which a defendant’ s
plea was guilty or nolo contendere and the punishment did not exceed the punishment recommended by the prosecutor and agreed to by the

éal 6iily'-: (A) those matters that were raised by written motion filed and ruled on before trial, or (B) after getting

the trial court’ s permission to appwl. ” 'I`EXAS RULE OF APPELLATE PROCEDURE 25. 2(a)(2).